Citation Nr: 1818515	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-38 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2010 and December 2014 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2018, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  During the hearing the Veteran waived initial RO consideration for additional evidence that he was submitting.  

The Veteran perfected an appeal only regarding the issues listed on the title page.  During the January 2018 Board hearing he confirmed that these were the only issues he appealed to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether hypertension had its initial onset during the Veteran's  during active service.

2. The evidence is at least in equipoise as to whether sleep apnea is related to injuries sustained in service or a service-connected disorder.  



CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2017). 

2. Resolving all doubt in the Veteran's favor, the criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110,1131, 5107 (2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a), to include hypertension.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The analyses below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  

Hypertension

The evidence shows that the Veteran has been diagnosed with hypertension.  See, e.g., treatment records dated in December 1992 and February 2018 medical opinion.  While service treatment records do not document a diagnosis of hypertension, they do include recorded elevated blood pressure readings, e.g., 120/90 in April 1970, 140/78 in November 1977, 130/90 in December 1977. At his January 2018 personal hearing, the Veteran indicated that during service he was told he had a hypertension problem related to his diastolic blood pressure reading.  He also testified that he has had problems with his blood pressure since separation from service in 1978.  

In February 2018, an opinion was received from a medical doctor, Dr. R.E., at the Naval Hospital in Bremerton, Washington.  Dr. R.E. stated that he has been treating the Veteran for hypertension and is familiar with his history.  He indicated that there is documentation in the medical records dating back to 1977 that is indicative of the Veteran having hypertension.  Dr. R.E. noted that while typically hypertension is diagnosed by confirmation on a follow-up examination, given the Veteran's history "it is within the realm of medical possibility that he did in fact have hypertension dating back to his time while [on] active duty."

The favorable February 2018 opinion is uncontroverted by the other competent and credible evidence of record.  The February 2018 opinion also is significantly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's hypertension, history and relevant complaints in proffering the opinion.

Considering the totality of the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least equipoise on the question of a nexus between service and his hypertension.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sleep Apnea

The Veteran contends that he had symptoms of sleep apnea during service in 1969 but was not treated for this condition.  Alternatively, the Veteran seeks service connection for sleep apnea as secondary to his service-connected nasal problems.  See, e.g., September 2013 claim.  He is service connected for sinusitis and residuals of nose injury status post rhinoplasty (claimed as deviated nasal septum).  The Veteran has a diagnosis of sleep apnea.  See, e.g. September 2013 treatment record.  

As to a nexus, in January 2018 the Veteran's private doctor, Dr. C.Y.S., after reviewing the evidence and examining the Veteran opined that his sleep apnea is caused by or a result of his defective oropharyngeal anatomy.  While not clearly articulated, the Board finds the overall context of the January 2018 opinion converys that the Veteran's sleep apnea was caused by his service-connected nasal conditions, namely sinusitis and residuals of nose injury status post rhinoplasty (claimed as deviated nasal septum).  See 38 C.F.R. § 3.310(a).  Medical reports must be read as a whole and in the context of the evidence of record.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  The opinion is probative as it was predicated on careful consideration of medical principles applied to the facts of this case and is consistent with other evidence of record, to include the September 2013 treatment record whereby the examiner noted that the Veteran had septal deviation in the past with 90 percent occlusion on the left that also could have contributed to his obstructive sleep apnea.    

The Board recognizes that there is an unfavorable VA opinion dated in June 2014 regarding the Veteran's sleep apnea.  However, this opinion is not any more probative regarding whether the Veteran's sleep apnea is related to his service-connected nasal conditions.  As the evidence here is at least in relative equipoise, meaning that the evidence for and against the Veteran's claim for sleep apnea is essentially equal, the benefit-of-the-doubt rule applies.  Therefore, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for sleep apnea is granted on a secondary basis.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.




(The Order follows on the next page.)





ORDER

Service connection for hypertension is granted.  

Service connection for sleep apnea is granted.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


